396 U.S. 552
90 S. Ct. 747
24 L. Ed. 2d 744
State of ALABAMA, plaintiff,v.Robert FINCH, as Secretary of the United States  Department of Health, Education, and Welfare, and  John N. Mitchell, as Attorney General of the  United States.
No. 38, Original.
Supreme Court of the United States
February 2, 1970

Albert P. Brewer, Governor of Alabama, Daniel J. Meador and Maury D. Smith, on the motion.
On motion for leave to file bill of complaint.
PER CURIAM.


1
On Mitchell, as Attorney General of the United States, as defendants.


2
The alleged emergent nature of the claims for relief led the Court to give expedited consideration to the motion and proffered complaint and, having examined the complaint, we conclude it fails to state a claim against either of the defendants warranting the exercise of the original jurisdiction of this Court.


3
Accordingly, the motion for leave to file the said complaint is denied.